No.    54-356

                 I N THE SUPREME C U T O THE STATE O MONTANA
                                  O R   F           F

                                                  1985




STATE O MONTANA,
       F

                   P l a i n t i f f and Respondent,

     -vs-

CLIFFORD GRANT,

                   Defendant and A p p e l l a n t .




APPEAL F O :
        R M        D i s t r i c t Court of t h e E i g h t h J u d i c i a l D i s t r i c t ,
                  I n and f o r t h e County o f Chouteau,
                  The Honorable J o e l G. Roth, J u d g e p r e s i d i n g .


COUNSEL O RECORD:
         F


       For A p p e l l a n t :

                  C l i f f o r d G r a n t , p r o s e t Havre, Montana


       For Respondent:

                  Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , Helena, Montana
                  A l l i n Cheetham, Choteau County A t t o r n e y , F o r t Benton,
                  Montana




                                           S u b m i t t e d on B r i e f s :   J u n e 1 9 , 1985

                                                               Decided:         August 2 2 ,      1985




                                           Clerk
M r . J u s t i c e Frank R.               Morrison,          Jr.    d e l i v e r e d t h e Opinion of
t h e Court.

         Following a non-jury                     t r i a l i n t h e Eighth J u d i c i a l           Dis-

t r i c t C o u r t , County o f C h o t e a u , d e f e n d a n t C l i f f o r d G r a n t was

c o n v i c t e d o f t h e o f f e n s e o f o p e r a t i n g a motor v e h i c l e w h i l e

designated              an    habitual          traffic          offender,        in    violation        of

5 61-11-213,                MCA.         G r a n t was       s e n t e n c e d t o one y e a r      in the

Choteau          County        Jail,        with      six       months     suspended          and     given

credit        for       16 d a y s        already        spent       in   the    jail.         Defendant

appeals.

         Choteau             County       Deputy      Sheriff         David      Baker     observed       a

s m a l l r e d c a r l e a v e t h e high.way, t u r n o n t o a r o a d and p r o c e e d

u n d e r n e a t h a r a i l r o a d b r i d g e o u t s i d e o f Loma, Montana, on t h e

evening of January 25,                        1984.          S i n c e it seemed u n u s u a l for a

c a r t o b e i n t h a t l n c t a i o n , Deputy B a k e r a l s o p u l l e d o f f t h e

r o a d t o o b s e r v e t h e v e h i c l e and i t s o c c u p a n t s .             Once t h e dome

l i g h t i n t h e c a r came o n ,               t h e deputy observed t h e occupants

with       his      field          glasses,        noting         both     the    hair        color     and

c l o t h i n g of each i n d i v i d u a l .            When t h e o c c u p a n t s l i t a p i p e ,

Deputy        Baker          approached           the     car       and   asked     the       passenger,

William         Buerkle,            to     roll    down        his    window.           The    smell     of

m a r i j u a n a was p r e v a l e n t and a p i p e l a y on t h e c a r s e a t .                  Both

occupants w e r e              immediately a r r e s t e d             f o r possession          of   drug

p a r a p h e r n a 1i a .

         A d r i v e r ' s l i c e n s e check r e v e a l e d t h a t t h e i n d i v i d u a l i n

the     driver's             seat,       defendant           Grant,       had    been     declared       an

habitual          t r a f f i c o f f e n d e r i n August o f              1983.        Deputy B a k e r

i n f o r m e d G r a n t t h a t h e would b e i s s u e d a n o t i c e t o a p p e a r f o r

operating           a       vehicle        while        designated         an    habitua 1 t r a f f i c

offender.            The two w e r e t h e n e s c o r t e d t o t h e S h e r i f f ' s o f f i c e

and "booked.            "
         An a f f i d a v i t and m o t i o n f o r l e a v e t o f i l e a n i n f o r m a t i o n

c h a r g i n g d e f e n d a n t w i t h t h e t r a f f i c o f f e n s e was f i l e d i n t h e

District          Court        on     February          8,     1984.       The    information          was
issued.        T h a t same d a y , d e f e n d a n t made h i s i n i t i a l a p p e a r a n c e

in      court        on        that       charge.             Defendant          requested            a

court-appointed                attorney       and   t h e p r o c e e d i n g was       continued.

The t r i a l judge a l s o s e t b a i l a t $500, n o t i n g t h a t d e f e n d a n t

was p r e s e n t l y     " s e r v i n g some k i n d o f       a    sentence o u t of             the

Justice       Court       here      in    Fort      Benton,"          but     that          once   that

s e n t e n c e was s e r v e d , d e f e n d a n t c o u l d p o s t h i s b a i l .

        Defendant's            attorney entered a plea                     of not guilty for

him     at   his     a r r a i g n m e n t on March        14,       1984,    and       a    non-jury

t r i a l was h e l d A p r i l 11, 1984.             A t t r i a l , Deputy Baker t e s t i -

f i e d t h a t t h e i n d i v i d u a l s h e had o b s e r v e d t h r o u g h h i s f i e l d

g l a s s e s o c c u p i e d t h e same s e a t s when h e a r r i v e d a t t h e c a r ;

t h a t h e had n o t n o t i c e d any s w i t c h i n g o f p l a c e s ;          and t h a t h e

had n o t o b s e r v e d t h e o p e n i n g of any c a r d o o r .

        D e f e n d a n t 1s    father,       Charles      Grant,       testified            that    he

r e q u e s t e d h i s son and W i l l i a m B u e r k l e t o d r i v e t h e c a r from

Havre t o G r e a t F a l l s on J a n u a r y 25,             1 9 8 4 , and t o a t t e m p t t o

t r a d e t h e c a r f o r another.            H e requested Buerkle t o d r i v e t h e

a u t o m o b i l e a s h i s s o n no l o n g e r had a v a l i d d r i v e r ' s l i c e n s e .

        William Buerkle               testified        that      he   drove      the         car   from

Havre t o G r e a t F a l l s and from G r e a t F a l l s t o t h e t u r n o f f n e a r

Loma.        The c a r t h e n became s t u c k i n t h e mud and d e f e n d a n t

took    over t h e d r i v e r ' s         s e a t i n an e f f o r t t o f r e e t h e c a r .

Upon     cross-examination               of    Buerkle,       t h e S t a t e i n t r o d u c e d an

a f f i d a v i t s i g n e d by B u e r k l e on F e b r u a r y 8 , 1984, s t a t i n g t h a t

d e f e n d a n t had d r i v e n t h e a u t o m o b i l e from G r e a t F a l l s t o Loma.

        The d e f e n d a n t ' s t e s t i m o n y was g e n e r a l l y c o n s i s t e n t w i t h

t h a t o f William Buerkle.

        The t r i a l judge found t h F e b r u a r y 8 , 1984, s t a t e m e n t o f
                                      ~

William Buerkle                t o b e more c r e d i b l e t h a n h i s         testimony a t

trial.         Relying         on   Buerkle's        affidavit         and     Deputy B a k e r ' s

testimony,         t h e judge        found t h e d e f e n d a n t g u i l t y o f o p e r a t i n g

a    motor     vehicle          while     being      adjudged         an     habitual         traffic

of fender.
        D e f e n d a n t r a i s e s e l e v e n i s s u e s i n a p r o se a p p e a l of h i s

conviction.             The     State       condenses          those     issues          into   three

major        categories.            With      some       amplification,             we    find    the

S t a t e ' s i s s u e s t o be adequate.

        1.     Whether d e f e n d a n t ' s a t t o r n e y a c t e d w i t h i n t h e r a n g e

o f competence demanded o f a t t o r n e y s i n c r i m i n a l c a s e s ?

        2.     Whether        the     District           Court    properly          admitted      the

s t a t e m e n t s i g n e d by B u e r k l e ?

        3.     Whether          defendant's              due      process           rights       were

violated?



        I n e f f e c t i v e a s s i s t a n c e of counsel r e q u i r e s s p e c i f i c a c t s

o r o m i s s i o n s by c o u n s e l which p r e j u d i c e d e f e n d a n t ' s c a s e and

resu1.t i n t h e d e n i a l o f a f a i r t r i a l .            S t a t e v . Boyer          (Mont.

1 9 8 5 ) , 695 P.2d 829, 8 3 1 , 4 2 S t . R e p .       247,    250.       I n Boyer, we

a d o p t e d t h e t e s t s e t f o r t h by t h e U n i t e d S t a t e s Supreme C o u r t

for    d e t e r m i n i n g when     ineffective          a s s i s t a n c e of    counsel      has

occurred.

        " F i r s t , t h e d e f e n d a n t m u s t show t h a t c o u n s e l ' s
        p e r f o r m a n c e was d e f i c i e n t .       T h i s r e q u i r e s showing
        t h a t c o u n s e l made e r r o r s s o s e r i o u s t h a t c o u n s e l
        was n o t f u n c t i o n i n g a s t h e ' c o u n s e l ' g u a r a n t e e d t h e
        d e f e n d a n t by t h e S i x t h Amendment.                      Second, t h e
        d e f e n d a n t must show t h a t t h e d e f i c i e n t p e r f o r m a n c e
        prejudiced t h e defense.                    T h i s r e q u i r e s showing t h a t
        counsel's e r r o r s w e r e so serious a s t o deprive the
        d e f e n d a n t o f a f a i r t r i a l , a t r i a l whose r e s u l t i s
        re7 i a b l e . "      S t r i c k l a n d v . Washington (1984) ,
        U.S.               I -       , 104 S . C t . 2052, 2064, 80 L. Ed. 2d
6 7 4 , 693.

        Defendant         points       us    t o no e v i d e n c e      i n support of           his

a1l e g a t i o n   that      his     counsel's           performance        was         deficient.

Furthermore,           he     has     failed       to     prove        his   counsel's          error

d e p r i v e d him o f a f a i r t r i a l .        T h e r e f o r e , w e f i n d no m e r i t t o

defendant's claim of i n e f f e c t i v e a s s i s t a n c e of counsel.

                                                   11.

        D e f e n d a n t c o n t e n d s that t h e S t a t e ' s f a i l u r e t o i n c l u d e a

r e f e r e n c e t o W i l l i a m B u e r k l e ' s F e b r u a r y 8 , 1 9 8 4 , sworn s t a t e -

ment     in     its     affidavit           and    motion        for    leave       to    file    the
information against defendant imposed - post facto law on
                                      ex
defendant.      Defendant misunderstands - post facto law.
                                         ex

          "[Alny statute which punishes as a crime an act
          previously committed, which was innocent when done,
          which makes more burdensome the punishment for a
          crime, after its commission, or which deprives one
          charged with crime of any defense available accord-
          ing to law at the time when the act was committed,
          is prohibited as ex post facto." Beazell v. Ohio
          (1925). 269 U.S. 167, 169-170, 46 S. Ct. 68, 68, 70
L. Ed. 216, 217.
          Buerkle's prior statement has none of these effects.
The law controlling the operation of a motor vehicle while

designated an habitual traffic offender was the same when
defendant performed the offense as it was when defendant was
tried.       There is no - post facto problem.
                         ex
          In addition, pursuant to 5 26-1-302(7), MCA, and Rule
613, Mont.R.Evid.,     the February 8,   1984, statement was admis-
sible as a prior inconsistent statement.         Buerkel was given
the opportunity to explain the statement.        Once the opposing

statements were admitted, it was within the province of the
fact finder, in this case the trial judge, to determine which
statement was more credible.       F e find no error in the trial
                                    l
court's reliance on the prior inconsistent statement.


          Defendant's due process rights have not been violated.


          Defendant contends that failure to file until February
8, 1984, the information charging him with the traffic of-
fense prejudiced him and violated S S 46-7-1.01 through -103,

MCA   .     Defendant raises this issue for the first time on
appeal.      Therefore, we will not consider it.


          The judge did not err in ordering a presentence investi-
gation.        Pursuant to 5 46-18-111, MCA, the judge, in his

discretion, may order a presentence investigation when the
potential penalty is less than one year in prison.       The judge
explained his reasons for the investigation, stating:
        "Now, b e c a u s e t h e r e i s a s u b s t a n t i a l p e n a l t y i n -
        volved h e r e i n t h i s c a s e , I d o n ' t want t o s e n t e n c e
        you a t t h i s t i m e .         I d o want t o o b t a i n a r e c o r d o f
        y o u r t r a f f i c v i o l a t i o n s , and I d o want t o o r d e r a
        presentence r e p o r t h e r e t o be prepared by t h e
        p r o b a t i o n o f f i c e b e f o r e I s e n t e n c e you on t h i s
        charge     . . . ."          T r . p . 61.



        Defendant h a s         f a i l e d t o show how s p e n d i n g o n e week a t

Hi1.1   Top R e c o v e r y C e n t e r ,       from May 3 1 ,        1984 u n t i l    June     6,

1984, p r e j u d i c e d h i s a p p e a l .      H i s i n i t i a l b r i e f was n o t f i l e d

u n t i l F e b r u a r y 2 1 , 1985.



        Punishment o f d e f e n d a n t a t t h i s t i m e i s n o t c o n t r a r y t o

t h e Montana C o n s t i t u t i o n .         D e f e n d a n t c r e a t e d t h e d e l a y when

he chose t o p o s t b a i l pending t h i s appeal.

        The    c o n v i c t i o n and    sentence of           defendant       i s affirmed.




W e concur:                                                         /